number release date march uil uil cc el gl bulletin no general litigation bulletin department of the treasury office_of_chief_counsel internal_revenue_service first circuit sets new limit to responsible_person penalty don’t even consider it the first circuit in vinick v united_states u s app lexis 1st cir date held as a matter of law that in deciding whether a person qualified as a responsible individual for imposition of the trust fund recovery penalty sec_6672 a court could not consider evidence for any period other than that when taxes were unpaid in arnold vinick a cpa and former irs employee founded a corporation with letterman an attorney and mayer to purchase a foundry each owned of the corporation’s stock and each guaranteed the sba loan that provided start-up capital vinick prepared the corporation’s tax returns and was a co-signatory on the corporation’s checking accounts although he did not sign checks at the time in the foundry experienced financial problems prompting vinick and letterman to buy out mayer and hire a new manager for the foundry vinick continued to prepare the quarterly tax returns and discuss the corporation’s finances with the new manager in letterman increased his participation in the firm’s daily activities and refinanced the sba loan both letterman and vinick met with bank officials and both signed personal guarantees for the loan when the loan payments went delinquent a year later both vinick and letterman met with bank officials to discuss the financial future of the corporation however the foundry was not profitable and the corporation filed for chapter bankruptcy in july after filing the corporation opened two new checking accounts a debtor in possession account and a tax account both accounts required both letterman’s and vinick’s signatures at this time vinick began signing corporate checks march bulletin no by the end of the corporation had dissolved leaving unpaid withholding taxes for the last three quarters of and the first two quarters of the service assessed trust fund recovery penalties for these periods against both letterman and vinick vinick paid one quarter and filed an administrative claim_for_refund when that was denied he filed with the district_court which granted summary_judgment as a matter of law for the government on the issue of whether vinick was a responsible_officer of the corporation on appeal the first circuit decided that was an issue of fact and remanded for trial on remand the district_court held a hearing and found by a preponderance_of_the_evidence and testimony that vinick was a responsible_person under sec_6672 the district_court found vinick was the treasurer prepared the tax returns negotiated with the service on behalf of the corporation pledged personal assets had authority to participate in employment decisions and possessed check-signing authority vinick appealed this decision to the first circuit which reversed the trial_court the first circuit held the trial_court failed to apply the correct legal standard in determining whether vinick was a responsible_person thus turning its analysis from a review of the district court’s factual findings which would be reviewed for clear error into a question of law which the appellate court reviews de novo the first circuit agreed that the district_court properly examined the seven nonexclusive factors for a determination of responsible_person status set out in among other cases 8_f3d_930 2d cir the first two factors whether vinick was an officer or director and whether he was a shareholder contemplate the taxpayer’s status within the corporate structure the first circuit found these two factors which vinick met were not predicates to finding responsibility turning to the next two factors involvement in day-to-day business and ability to hire and fire the court held that vinick’s occasional involvement in the business was insufficient for liability finally the appellate court looked at the last three factors whether vinick could make decisions about what debts to pay whether he had daily financial control and whether he had check-signing authority the court found these last three factors to be key in determining who in the corporation had the ability to pay the taxes the trial_court erred according to the appellate court by considering evidence of vinick’s authority during the life of the corporation the trial_court should have limited its inquiry to vinick’s role during the last three quarters of and the first two quarters of when the taxes were not paid his authority for any other period of time was irrelevant during the relevant period the first circuit found vinick did not exercise decision-making authority over the daily operations of the corporation in effect the trial_court erred by considering what vinick as treasurer could have done rather than what he actually did the appeals court saw vinick’s work as nothing more than he would have done as a cpa for any business client without a finding that vinick possessed actual exercised authority over the corporation’s financial matters the first circuit held he could not as a matter of law be a responsible_person march bulletin no in a lengthy dissent judge lynch argued that the trial court’s factual findings should be given proper weight in supporting the conclusion that vinick as a matter of fact was a responsible_person judge lynch found the majority created a new and unsupported legal standard that evidence of responsibility is limited to the unpaid tax periods in question the judge points out that not only did vinick not object to evidence from outside the tax periods he introduced much of it himself further judge lynch argues the majority fails to place the burden_of_proof on the taxpayer but instead weighs the facts against a finding of responsibility particularly by determining certain factors of the seven controlled over others judge lynch believed the facts clearly supported the trial court’s decision and would have affirmed that vinick was a responsible_person penalties failure to collect withhold or pay over responsible_officer post-petition_interest on nondischargeable taxes also is nondischargeable interesting the ninth circuit agreeing with the pre-bankruptcy code decision 376_us_358 held that post-petition_interest on a nondischargeable tax debt under b c a a is also nondischargeable 204_f3d_888 9th cir the court_of_appeals considered two separate cases in reaching its conclusion the first ward was an individual chapter case the second bossert was a chapter case involving federal taxes in both cases although the debtors acknowledged that the taxes in question were nondischargeable they argued post-petition_interest was dischargeable the ninth circuit disagreed in bruning the supreme court found interest to be the cost of the use of money and so an integral part of the nondischarged debt the ninth circuit found no functional difference between bankruptcy act and the current b c a a interest remains an integral part of a tax debt and is not discharged the debtors made three arguments which the court briefly considered and dismissed the first was that bruning was only applicable to cases in which the creditor’s claim was not paid in full from the bankruptcy_estate in other words the tax would be paid but not the interest the court did not read bruning this way second bossert argued that bruning does not apply to chapter citing b c sec_1222 the court found that section did not affect the exception of tax debts from discharge or the debtor’s personal liability for such debts finally the debtors argued that the court’s ruling would deny them a fresh_start thus frustrating the purpose of bankruptcy the court was no more convinced than by the previous arguments holding that congressional judgment favors the needs of the government over a totally fresh_start to debtors the court did not decide whether post-petition penalties also would be nondischargeable march bulletin no bankruptcy code cases interest administrative and gap expenses march bulletin no cases bankruptcy code cases assessment in re o’connell u s app lexis b a p date - to determine whether state taxes were assessed within days of chapter bankruptcy filing and so entitled to priority status under b c sec_507 the bankruptcy appellate panel looked to the internal_revenue_code definition of assessment under the i r c a tax is assessed when the service signs a summary record of assignment since in this case the taxpayer debtor filed his return just prior to filing bankruptcy but before the state could make a summary_assessment the taxes in question were non-priority bankruptcy code cases chapter in re 199_f3d_616 2d cir - debtor has absolute right to dismiss chapter bankruptcy so long as the case has not been converted to another chapter the debtor’s bankruptcy code cases determination of tax_liability sec_505 amount or legality of any_tax liability in re palmer u s app lexis 9th cir date - affirming the decision of the bankruptcy appellate panel the ninth circuit held that the bankruptcy court could determine whether taxes were nondischargeable due to fraud as that issue was not actually litigated in the prior tax_court proceeding after the service sent a notice_of_deficiency the taxpayer petitioned the tax_court for redetermination however the taxpayer did not participate further in the tax_court proceeding and the tax_court granted the government’s motion for summary_judgment on the basis of fraud the taxpayer then filed for chapter bankruptcy in reviewing whether the government was entitled to collateral_estoppel on the issue of fraud the ninth circuit found that even though the debtor initiated the tax_court proceedings essentially the debtor rolled over without presenting any challenge to the government’s allegations because there was no actual litigation of the fraud issue the appellate court decided there could be no right to collateral_estoppel on that issue bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re 244_br_121 bankr n d ill - debtors filed - tax returns in july without making payment after the debtors filed for chapter bankruptcy in november the service argued that the taxes were nondischargeable the court found the returns which the debtors argued were inaccurate were proper returns filed more than two years prior to the bankruptcy and thus the taxes were dischargeable under b c a b ii further although the debtors’ returns were filed after the service assessed the taxes the court declined to follow the rationale of in re hindenlang 164_f3d_1029 6th cir march bulletin no debtor must file return prior to assessment finding the debtors’ returns valid and so the taxes dischargeable under b c a b ii however the court then found the taxes were nondischargeable under section a c because the debtors willfully attempted to evade paying their taxes knowing they had a duty to file and pay taxes yet failing to do so the court dismissed the debtor’s reliance on their accountant’s advice finding the law must be adhered to despite bad advice from a professional to the contrary bankruptcy code cases refunds bankruptcy court determination claim_for_refund united_states v neary in re armstrong u s app lexis 5th cir date - faced with an unusual factual situation the fifth circuit held that the trustee could not request a tax_refund in this case because the statute_of_limitations under sec_6511 expired the debtor filed his tax_return in september signing an extension of the assessment statute_of_limitations after filing for chapter bankruptcy the debtor had until date to file for a refund the government filed a proof_of_claim for the taxes which ultimately was denied in march meanwhile the bankruptcy was converted to chapter and although the debtor was discharged in the bankruptcy continued in the debtor filed an adversary proceeding for a refund of taxes based on carryback losses the debtor also filed an administrative claim_for_refund in march the government stipulated to the amount of the refund but refused to pay in the chapter trustee filed an adversary proceeding for the refund arguing that the automatic_stay in bankruptcy trumped the statute_of_limitations under sec_6511 the fifth circuit disagreed it found that no implied equitable_tolling provision could be read into sec_6511 further the trustee acquired only the same right to a refund that the debtor had neither the general language of b c sec_542 nor the government’s stipulation as to the amount of the refund override the specific statutory limitations of sec_6511 finally the fifth circuit determined that the trustee’s claim was not a compulsory counterclaim because the government’s proof_of_claim had been denied before the trustee filed for a refund burden_of_proof collection cook v united_states u s claims lexi sec_23 fed cl date - generally in refund suits the service enjoys a presumption that its assessment is correct does this presumption shift where the service admits it lost the taxpayer’s administrative file the court concluded that the burden_of_proof in a naked assessment case remains on the taxpayer who is best situated to bring forward evidence of his entitlement to the refund similarly the burden_of_proof in the government’s counterclaim for the unpaid portion of federal taxes remains on the government unless shifted by proof of an appropriate foundation for the assessment erroneous refunds suits for march bulletin no united_states v mcgrath u s dist lexis s d n y date - taxpayers granted extensions to date finally filed their return on date which return was received by the service on october the service issued a refund then filed suit to recover the refund under sec_7405 and sec_6511 arguing that the taxpayers filed three days past the statute_of_limitations the district_court discounted this argument finding that the plain language of sec_6511 allows taxpayers to request refunds within three years from the time the return was filed sec_6511 the court said limits only the amount of the refund not the time in which it can be requested refunds offset united_states v szopa u s app lexis 7th cir date unpublished - the seventh circuit held that taxpayers who waited until to file returns for tax years could not offset overpayments from against tax_liabilities for and the taxpayers stipulated to tax_liability in a suit brought by the government in and so filed tax returns in for tax years the taxpayers first claimed that they were entitled to refunds for under sec_6511 the court_of_appeals disagreed finding that under sec_6513 the taxpayer’s returns for the years in question were deemed paid on april of respectively as the taxpayer’s refund_suit was later than the three years permitted by sec_6511 the taxpayers were precluded from receiving offsets of amounts paid for next the taxpayers argued that under sec_6407 their taxes should be deemed paid in when the service entered into the tax_liability stipulation however the seventh circuit found sec_301_6407-1 establishes the procedure for authorizing a refund by completing form and as that was not done sec_6407 provides no basis for a refund_or_credit finally the appellate court rejected the taxpayer’s equitable_recoupment argument finding that since there was no single transaction or occurrence here subject_to inconsistent theories of taxation that the equitable doctrine did not apply suits jurisdiction contest of merits of tax goza v commissioner 114_tc_12 t c date - service issued notice_of_deficiency and notice_of_intent_to_levy to which taxpayer responded with frivolous constitutional arguments appeals then issued a notice_of_determination stating that the taxpayer failed to raise any valid issues that could be considered under sec_6330 so upholding the notice_of_intent_to_levy the taxpayer then filed suit in tax_court the tax_court determined it had jurisdiction under sec_6330 but held the taxpayer failed to raise a valid challenge to the service’s proposed levy before appeals consequently the tax_court dismissed the petition suits jurisdiction subject matter moore v commissioner 114_tc_11 t c date - following collection_due_process_hearing with appeals taxpayer appealed decision regarding imposition of trust fund recovery penalty under sec_6672 to the tax_court the tax march bulletin no court held under sec_6330 that it lacked subject matter jurisdiction to hear the appeal under that section the tax_court may entertain cdp appeals only if it otherwise has jurisdiction over the underlying taxes summonses intervention by taxpayer right to notice ip v united_states 203_f3d_627 9th cir - service issued third-party_summons requesting bank records for foreign import export company and several individuals believed to be involved with the company no notice was sent to those individuals regarding the summonses the taxpayer who claimed no connection with the business filed suit to quash the summons and the ninth circuit agreed under sec_7609 the general_rule is that notice of a third-party_summons must be provided to persons such as the taxpayer identified in the summons the appellate court did not accept the government’s argument that no notice was required under the sec_7609 exception for summons issued in aid of collection although admitting that a literal reading of that exception supported the government’s position the ninth circuit found such a reading would effectively gut the general_rule and ignore congressional intent to provide notice to third parties supporting the intent if not the wording of sec_7609 the ninth circuit ordered the summons be quashed tax_return_preparers tax systems modernization electronic_filing of tax returns brenner income_tax centers inc v director of practice irs u s dist lexis s d n y date - the taxpayer a tax_return_preparer participating in the service’s electronic return filing elf program failed to timely file its own tax returns suspended from participating under the elf rules the taxpayer unsuccessfully appealed administratively before going to court the district_court found the taxpayer would suffer irreparable harm by being excluded from the elf program but still refused to grant relief the court upheld the right of the service to set and enforce guidelines for the exercise of the privilege of participating in the elf program and also the right of the service’s director of practice to refuse to lift the suspension tax_return_preparers tax systems modernization electronic_filing of tax returns compro-tax inc v irs civil no h-98-2471 s d tex date - compro-tax is a multi-level marketing program which trains people brokers to set up tax preparation practices then collects a commission for each prepared return because its principals failed to file personal tax returns in prior years the service suspended compro-tax from the service’s electronic tax_return filing elf program the two-year suspension was upheld on administrative appeal while compro-tax’s brokers were told that they too would be suspended from the elf program if they associated with or forwarded commissions to compro-tax in its decision the court upheld the elf rules against constitutional and administrative_procedure_act apa challenges because there was no waiver of sovereign march bulletin no immunity the court dismissed the plaintiff’s constitutional claims the elf director of practice sued individually was entitled to qualified immunity because she acted within her authority by enforcing the program’s rules which granted sufficient due process to the compro-tax plaintiffs finally there was no violation of the apa because the elf rules provide a rational relationship between the fact of the plaintiffs’ failure_to_file tax returns and the service’s act of suspending them from the elf and because the service articulated a rational reason to suspend a broker from the elf due to her violation of the elf association rules transferees fraudulent_conveyances uniform fraudulent transfer act espinoza v commissioner t c memo t c date - taxpayer who had not filed returns for years transferred substantial stock holdings to his wife without consideration then became unemployed the court found that the transfer met the four elements of the uniform fraudulent transfer act and further that the statute_of_limitations for the government was under sec_6901 rather than the shorter state period the court disagreed with the taxpayer that the failure of the service to issue deficiency notices to the taxpayer’s correct address prohibited the service from collecting the liability march bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice offers in compromise bankruptcy date gl-117272-99 uilc memorandum for assistant regional counsels general litigation from gary d gray assistant chief_counsel general litigation subject offers in compromise and bankruptcy the purpose of this memorandum is to advise you of the decision of the national director collection field operations dollar_figurecollection regarding the treatment of offers in compromise received prior to date from taxpayers who have filed bankruptcy petitions and to provide guidance to counsel in processing these offers the memorandum for regional chief compliance officers assistant_commissioner international dated date is attached earlier this year collection allowed the processing of offers in compromise from taxpayers in bankruptcy that position was reflected in form 656a which was made available to the public in date the form stated that taxpayers in bankruptcy could submit offers in compromise if documentation were supplied to the internal_revenue_service dollar_figureservice showing that the bankruptcy court lifted the automatic_stay to allow the service to research the offer as you are aware collection has rescinded its allowance of offers in compromise from taxpayers in bankruptcy after date when form 656a becomes obsolete this decision primarily related to offers involving doubt as to collectibility and did not relate to doubt as to liability offers based on litigating hazards doubt as to liability offers have always been considered by the service during taxpayers bankruptcy cases prior to objection to the proof_of_claim see irm march bulletin no the service will no longer consider such offers until that time offers will be considered if the taxpayer has the automatic_stay lifted for that purpose collection s memorandum states the grounds for consideration of offers received pursuant to the obsolete form 656a prior to date first it provides that if the offer involves a post-bankruptcy collection issue the case will be worked based on the merits of collectibility assuming the discharge would be granted the primary purpose of this directive is to allow the service to consider offers from taxpayers in chapter cases who wish to compromise nondischargeable liabilities before the discharge has been granted and the automatic_stay is terminated these offers should normally not be referred to counsel for review unless the total amount of the liability is dollar_figure or more sec_7122 collection s memorandum also directs that if the offer dollar_figurepertains to or is relevant to the bankruptcy proceeding the minimum amount to be considered acceptable is the amount that is required to be provided under the bankruptcy code however if it appears that the offered amount is the best alternative a recommendation to accept the offer can be made but only with district_counsel concurrence and provided that other creditors do not benefit from the service receiving lesser treatment the primary purpose of this directive is to provide for the treatment of offers from taxpayers in chapter and cases this directive indicates that the service should not compromise its claim to the extent that the compromise allows taxpayers to make payments to lower priority creditors or increased payments to creditors of equal priority eg state tax authorities our understanding of the policy behind this position is that the service does not generally allow for the payment of such creditors when it considers offers in compromise outside of bankruptcy and should not do so for taxpayers in bankruptcy and that if the taxpayer has elected to use the bankruptcy process to handle the taxpayer s obligations the taxpayer should abide by the bankruptcy priority scheme we make the following recommendations as to the role of counsel in reviewing offers in chapter or cases first review the offer under normal criteria eg whether the offer meets the standard of doubt as to collectibility second review the service s determination as to the amount it is entitled to receive under the bankruptcy code eg the amounts it would be entitled to receive on its secured priority and general unsecured claims in the chapter or case third review the service s determination that the amount offered though less than the amount the service is entitled to under the bankruptcy code is the best alternative there are many factors that could affect whether the amount offered is the service s best alternative such factors include the effect that conversion or dismissal would have on the service s claim and whether accepting the offer would result in an abuse of the bankruptcy code fourth counsel should review the service s determination that compromising the service s claim will not enhance the return to creditors of junior or equal priority march bulletin no fifth counsel should ensure that the offer is properly reflected in the terms of any chapter or plan please contact us with any questions you may have we are interested in feedback as to how this works to assist us in giving collection advice for future cases bankruptcy - extension of collections statute_of_limitations date cc el gl br2 gl-604798-99 uil memorandum for assistant district_counsel delaware-maryland cc ser dem bal from subject mitchel s hyman senior technician reviewer branch general litigation chapter plans extending beyond the ordinary statute_of_limitations for collection this responds to your request for advice concerning the above matter and confirms the oral advice previously given to the referring attorney and special procedures advisor pursuant to sec_6502 as amended by the irs restructuring and reform act of rra after date the service may no longer obtain waivers of the statute_of_limitations for collection except with respect to installment agreements as you have correctly noted a confirmed chapter bankruptcy plan is not an installment_agreement for purposes of sec_6502 see the nrc website answer to question since waivers of the period of limitation on collection can no longer be obtained with respect to chapter plans you have asked several questions regarding the service’s ability to accept chapter plan payments where such payments may extend beyond the normal collection limitation period without any extensions for the reasons discussed in this memorandum we conclude that the service may generally rely on the sec_6503 suspension of the limitation period in order to collect tax_payments after confirmation of chapter plans issue is the statute_of_limitations on collecting a tax provided for by a confirmed chapter plan usually extended automatically via sec_6503 while the taxpayer is current on chapter plan payments for the tax up until the time the taxpayer is in substantial default on the plan payments for the tax answer generally yes while the automatic_stay is the most commonly cited bankruptcy case reason why the service may be prohibited from collecting a tax within the meaning of sec_6503 it is not the only bankruptcy case reason recognized by the courts and the service for suspending the service’s limitation period march bulletin no for collecting a tax from a former bankruptcy debtor see 57_f3d_561 7th cir suspension while confirmed chapter plan was in effect until default plus six months in re 965_f2d_554 7th cir dicta regarding suspension not being limited to automatic_stay circumstances where a chapter plan was in effect before default and where the service’s claim had been disallowed and later was reinstated 21_fsupp2d_888 s d ind suspension while a confirmed chapter plan was in effect until the default exceeded days plus six months nelson v united_states u s t c big_number e d mich suspension between the dates the taxpayer received a chapter discharge and the discharge was revoked plus six months if payment of a tax is provided for by a confirmed chapter plan and plan payments of the tax are not in default then the service is generally prohibited from attempting to collect the tax outside of receiving payments provided for by the plan from the debtor or the debtor’s property pursuant to the plan injunction arising pursuant to the terms of most chapter plans and b c a and c the conclusion that a confirmed chapter plan enjoins the service from collecting preconfirmation taxes outside of the plan from the debtor or the debtor’s property unless or until the taxpayer defaults on tax_payments under the plan cleanly follows in the case of corporate partnership and other non-individual debtors which together make up the overwhelming majority of chapter debtors from the fact that these non- individual debtors receive a discharge of all of their preconfirmation taxes and other debts except as provided for in their confirmed plans pursuant to b c d and d a non-individual chapter debtors also have no prepetition property that could have been excluded or exempted from their bankruptcy estates to which a perfected prepetition federal_tax_lien may still attach after the debt itself is discharged in addition the service should not generally attempt to setoff post-confirmation tax refunds against the unpaid prepetition tax debts that are provided for or discharged by a non-individual debtor’s chapter plan while liquidating non-individual chapter debtors may be denied an automatic discharge arising from plan confirmation under b c d we understand that most liquidating debtors provide otherwise in their plans when a liquidating non-individual debtor is denied a discharge arising from chapter plan confirmation the absence of a discharge may simply mean the automatic_stay remains in effect until the chapter case is closed pursuant to b c sec_362 in either case the limitation period for the service to collect the preconfirmation tax from the liquidating debtor should be suspended until plan default by sec_6503 a recent district_court decision did allow what the court characterized as a tax_refund arising post-confirmation but for mostly prepetition periods to be offset against prepetition taxes that were provided for in the confirmed chapter plan of a corporate debtor but were never paid see in re gordon sel-way inc 239_br_741 e d mich march bulletin no it is our office’s position in the case of chapter corporate debtors with confirmed plans that the service should not resort to use of its administrative remedies to collect a tax provided for by a confirmed plan until there is a default the seventh circuit’s decision in wright supra approved the service’s position that the limitation period on collecting employment_taxes from a partnership debtor remained after the stay was lifted suspended following confirmation of the partnership’s chapter plan until the partnership turned turtle defaulted on its plan payments see also 203_br_930 n d tex following remand 222_br_799 n d tex considering equitable_tolling of the 240-day period for priority income_tax claim purposes during the time that a serial chapter corporate debtor was not in default on its first confirmed plan thus in corporate and other non-individual debtor cases the service may generally rely on the sec_6503 suspension and so the inability to obtain waivers will not impact on the service’s ability to accept payments under long-term payout plans we similarly conclude that in individual debtor cases the service may generally rely on the sec_6503 suspension with respect to taxes provided for by the plan however the service will not generally be able to rely upon a suspension with respect to taxes which are still owed by an individual debtor but are not provided for by full payment under the debtor’s plan the general position we recommend the service take for an individual taxpayer with a confirmed chapter plan before substantial default is that the collection limitation period remains suspended from confirmation until substantial default for tax debts the plan provides to pay in full considering the service’s allowed claims in the case however both for non-dischargeable tax claims of an individual taxpayer that a confirmed chapter plan does not provide for by a promise of full payment and for surviving federal tax_liens not provided for full payment by a confirmed plan the service should not argue that the collection limitation period will automatically be suspended while the chapter plan is in effect before a substantial default the service’s position regarding collection of non-dischargeable tax debts from an individual debtor with a confirmed chapter plan is stated in irm as follows confirmation of the plan binds the debtor and creditors to the terms of the plan although confirmation does not discharge an individual debtor from taxes excepted from discharge under b c a the irs will not attempt to collect nondischarged pre-petition taxes outside of the plan unless there is substantial default the non-dischargeable tax is not fully provided for by the plan or circumstances allowing collection through setoff arise notwithstanding the survival of certain tax debts as non-dischargeable for an individual with a confirmed chapter plan we believe the collection limitation period is suspended for such debts pursuant to sec_6503 as long as march bulletin no the service’s claim for the debt is allowed the plan provides for full payment of the tax debt and the plan is not in substantial default considering any period provided to the debtor in the plan for curing a default this was the situation and result in united_states v mccarthy supra the government also made an argument along these lines in montoya supra but the seventh circuit did not address the argument because the service’s claim also was disallowed before being reinstated for a period long enough to achieve the service’s desired suspension of the priority claim calculation periods at issue in that case although the service may still use setoff opportunities to collect these non-dischargeable tax debts outside of the plan before the plan is in substantial default this ability to continue to make setoffs has not stopped the service from arguing nor the courts from finding that the service is prohibited from collecting by reason of the bankruptcy case for purposes of sec_6502 see montoya supra pincite specifically addressing and dismissing the taxpayers’ argument that the service’s ability to perform offsets after plan confirmation meant the service was not barred from collecting the taxes owed similarly if the confirmed chapter plan of an individual taxpayer provides for full payment through the plan of a dischargeable tax debt that is secured_by a perfected federal_tax_lien then we believe the service will ordinarily be required to refrain from collecting the tax other than through the plan and that the collection limitation period for the service using the perfected tax_lien for collection other than through the plan should be suspended by sec_6503 until the plan is in substantial default we are not aware of any case law to date involving these specific circumstances but our conclusion logically follows the reasoning of the previously explained cases which involve the tax debts of non-individual taxpayers provided for by a plan or the non- the general litigation user guide to chief counsel’s macros document recommends at page that chapter plans contain default language that allows the service to collect tax debts provided for by a confirmed plan days after the service has made a written demand for the debtor to cure the default if the default is not cured see also sec_6330 which suspends the collection limitation period while the service is prohibited by the new collection_due_process procedures from using a levy to collect a tax debt even though setoff to obtain payment of the same debt would not be prohibited while the collection_due_process procedures are pending in some districts local bankruptcy rules or general orders now allow the service to make setoffs of prepetition tax debts against prepetition tax refunds while the automatic_stay is still in effect without the service moving to lift the stay in these districts we conclude that the service’s ability to obtain setoff in this manner while the automatic_stay otherwise prevents the service from attempting to collect the tax does not remove the suspension of the collection limitation period under sec_6503 for the tax left unpaid after the setoff is made march bulletin no dischargeable tax debts of individual debtors provided for by a plan however as we understand this may be a circumstance of some concern to the service at this time we discuss further below a potential judgment fix for these situations while the majority of non-dischargeable or non-discharged federal tax debts of an individual chapter debtor may be covered by the two circumstances described above where the plan provides for payment of the federal tax debt in full there are also a number of common circumstances for individuals where a confirmed chapter plan does not usually provide for full payment of the surviving tax debt or lien when the plan does not provide for full payment of the tax debt the service may not safely assume that the collection limitation period is suspended with respect to these tax debts while the chapter plan is in effect and before substantial default a partial list of circumstances for an individual chapter debtor where the service may not safely rely on a suspension of the collection limitation period during the plan payout period appears below the tax is prepetition and non-dischargeable but the service was not aware of the tax soon enough to file a timely bankruptcy proof_of_claim usually because the tax was not assessed or the tax period was not under audit by the service before the claim bar date consequently the confirmed chapter plan was not required to provide for full payment of these unclaimed or late-claimed prepetition tax debts through the plan the service ordinarily takes the position that these non-dischargeable prepetition taxes are immediately collectible from the individual debtor outside of the plan see in re gurwitch 794_f2d_584 11th in at least one pre-rra enactment case which involved secured federal tax debts of an individual debtor and a proposed year payout period under a chapter plan the bankruptcy court required the debtor to sign waivers of the collection limitation period for the length of the proposed plan payout period as a way of addressing the service’s plan feasibility concerns see 195_br_933 bankr s d ala rev’d 162_f3d_1087 11th cir where the eleventh circuit ultimately found the plan infeasible without addressing the collection limitation issue while the collection limitation period waivers in that case may have provided the government with a slightly higher comfort level with the proposed plan we do not believe the waivers were necessary to suspend the limitation period while the plan was in effect until substantial default the government remained dissatisfied with the bankruptcy court’s solution to its plan feasibility concerns prompting it to appeal that case successfully to the eleventh circuit in other open cases where the service may have been satisfied by waivers that now will expire by their own terms or by law before the chapter payout period in a case is due to expire the suspension of the collection limitation period while the automatic_stay is in effect and while a confirmed chapter providing fully for the tax is in effect should not be shortened by these outstanding collection limitation waivers that now will expire at an earlier date certain by agreement or by law see in re 147_f3d_526 6th cir march bulletin no cir in re 986_f2d_367 10th cir accordingly the service should not rely on a suspension of the collection limitation period in these circumstances the prepetition tax or prepetition tax penalty is non-dischargeable but is not entitled to priority claim treatment ie non-priority taxes and tax penalties described in b c a b a c or a the service filed a general unsecured claim for these non-dischargeable taxes or penalties and the confirmed chapter plan provides for less than full payment of these taxes or penalties as the confirmed plan is not required to and does not provide for full payment of these prepetition non-dischargeable taxes and penalties the service would not ordinarily argue that it is prohibited by the confirmed plan from attempting to collect these taxes outside of the plan the service should not rely on a suspension of the collection limitation period in these circumstances the post-petition preconfirmation interest for a non-dischargeable prepetition tax is also non-dischargeable but this post-petition_interest may not ordinarily be claimed by the service or paid through the confirmed plan see 376_us_358 872_f2d_829 8th cir as the confirmed plan is once again not required to and does not provide for full payment of the post-petition preconfirmation interest component of this tax debt the service would not ordinarily argue that it is prohibited by the confirmed plan from attempting to collect these tax debts outside of the plan the service should not rely on a suspension of the collection limitation period for the post-petition_interest in these circumstances even though it may rely on such a suspension with respect to the underlying tax debt that is fully provided for by the confirmed plan the prepetition tax itself is discharged by the individual debtor’s confirmed chapter plan becoming effective but the tax was secured before the petition date by perfected federal tax_liens which attached to the individual debtor’s excluded exempted or abandoned property property that is not generally dealt with by the plan for purposes of b c c the confirmed plan also does not provide for full payment of the secured tax debt from bankruptcy_estate property or from non-estate property otherwise dealt with by the plan the for secured taxes of the kind and for the periods specified in b c sec_507 the circuits are presently split on whether the taxes and post-petition_interest thereon are excepted from discharge by b c a a see in re gust u s app lexis 11th cir secured taxes of this type excepted from discharge in re victor 121_f3d_1383 10th cir post-petition preconfirmation interest on secured taxes of the kind and periods described in b c sec_507 not excepted from discharge our position is that the eleventh circuit has the better reasoned view on this matter march bulletin no service ordinarily would take the position that its prepetition perfected federal tax_liens remain enforceable against the debtor’s excluded exempted or abandoned property outside of the plan see in re 901_f2d_744 9th cir decided in a chapter context since the confirmed chapter plan assumed in this scenario does not provide for full payment of the surviving secured tax debt the service would again argue that it is not prohibited by the confirmed plan from attempting to collect the tax outside of the plan from the individual debtor’s excluded exempted or abandoned property the service should not rely on a suspension of the collection limitation period while the plan is in effect with respect to this secured tax at least for any amount of secured tax in excess of the amount the plan promises to pay a post-petition income_tax is incurred by the individual debtor rather than by the individual debtor’s sec_1398 estate before plan confirmation the service may not ordinarily file a bankruptcy proof_of_claim for this post-petition tax of the individual debtor but the service takes the position that the post-petition income_tax is not discharged by confirmation of the debtor’s chapter plan see 190_br_724 bankr d mass in re wood 240_br_609 c d cal the service has successfully resisted efforts by individual debtors in these circumstances to enjoin the service from collecting the debtor’s post-petition tax while the individual debtor’s chapter plan is in effect and not in default in these circumstances the service should not ordinarily rely on any suspension of the collection limitation period for the individual debtor’s post- petition tax_liability while the plan is in effect there may be exceptions to the above conclusions the chapter plans of individual debtors may provide different treatment than that occurring if the issue is not specifically addressed in the plan some individual chapter debtors or the bankruptcy courts considering confirmation of these debtors’ plans may choose to provide for full payment through the plan of these types of surviving tax debts or liens that are otherwise not required to be paid through a confirmed chapter plan for this reason the service should examine the terms of an individual debtor’s confirmed chapter plan before determining whether the federal tax debt or a portion of the federal tax debt may be collected outside of the plan and whether the service may safely rely on a suspension of the collection limitation period with respect to the particular tax debt while the plan is in effect issue what alternatives to reliance on our above answer to question should the service consider to ensure that the collection limitation period is either suspended or extended during a proposed lengthy chapter plan payout period answer discussed below are three alternative strategies that the service may wish to consider pursuing with chapter debtors in the process of confirming chapter plans whenever there is a long payout period proposed under a plan first the service should insist that it be paid_by chapter plans in full within the time frames required march bulletin no by the bankruptcy code second the service may ask that appropriate language be inserted in a chapter plan or in the order confirming a plan which specifies that the collection limitation period under the internal_revenue_code will be suspended for particular tax debts for so long as the plan is in effect and not in substantial default and for six months thereafter specifically referencing sec_6503 third the service may ask that the bankruptcy court enter a separate judgment in a contested matter proceeding while the plan is being confirmed in order to reduce specific assessed federal tax debts to a judgment that extends the collection limitation period for so long as the judgment is enforceable in accordance with the final sentence of sec_6502 which is unchanged by the rra revisions to other parts of sec_6502 the service’s first alternative is to insist that the taxpayer’s chapter plan conform with the debt payment requirements of the bankruptcy code for prepetition tax debts that are entitled to priority treatment b c a c requires that a chapter plan provide for full payment of these taxes within six years of the date of assessment of such taxes if a priority tax must be paid no later than within six years of the assessment_date or by the plan effective date if there is no deferral of payment then the ordinary collection limitation period of years pursuant to sec_6502 will require no suspension or extension with respect to prepetition tax debts that are genuinely entitled to secured claim treatment a chapter plan should provide for full payment of the debt in a feasible manner including a reasonable period of time for payment under the circumstances see i r c a in re haas 162_f3d_1087 11th cir the service should generally insist that a chapter plan provide for full payment of the service’s genuine secured tax claims before the collection limitation period for the debt is due to expire not including any by law suspension_period while the chapter plan payments are being made as required by the plan or that the plan be modified to provide the service with the specific assurances described below that the collection_period will not expire for a reasonable period of time after the plan payments are either completed or the plan payments of the tax debt fall into substantial default even if b c a c is amended as proposed in bills still pending in congress to require full payment of priority taxes by a chapter plan within five years of the petition date the service still will not require any suspension or extension of the collection limitation period except in the case of trust_fund_taxes or trust fund recovery penalties that were assessed at least five years before the taxpayer filed bankruptcy this is because these are the only two types of priority federal taxes that could have been assessed more than five years before the debtor filed for bankruptcy which would still be entitled to priority claim treatment under b c sec_507 not including serial bankruptcy filings where the priority claim periods and the collection limitation periods should both have been suspended by the prior bankruptcy case march bulletin no the service’s second alternative is to insist that the taxpayer’s chapter plan or the order confirming the plan specifically provide that the collection limitation period under the internal_revenue_code will be suspended for particular tax debts for so long as the plan is in effect and not in substantial default and for six months thereafter specifically referencing sec_6503 appropriate model plan or plan confirmation order language to accomplish this suspension result by a final order in addition to the result arising by operation of law could be worded along the following lines the period allowed to the internal_revenue_service irs under the internal_revenue_code sec_6502 to collect the assessed income employment excise and or trust_fund_taxes plus interest penalties and any other additions thereon which are still owed by the debtor s after the plan effective date for the periods specified in the secured priority or general unsecured allowed claim s of the irs shall be suspended for the period of time that payment of these tax debts is made according to the plan unless and until a substantial default of these plan payments for tax debts shall occur and for six months thereafter in accordance with sec_6503 a substantial default regarding plan payments of a tax debt to the irs shall have occurred when a payment of the tax debt required by the plan has not been timely made the irs has provided the reorganized debtor s with a written notice of the default and the reorganized debtor s has have failed to cure the default within or another specified number of days of the irs mailing the written notice of default to the reorganized debtor s if possible the service should next detail in the plan its administrative remedies for collecting the debtor’s unpaid taxes following a substantial default under the plan we suggest model language along the following lines if the reorganized debtor s substantially default s on the payments of a tax debt due to the irs under the plan then the entire tax debts still owed to the irs shall become due and payable immediately and the irs may collect these unpaid tax_liabilities through the administrative collection provisions of the internal_revenue_code individual districts should feel free to modify the model plan or plan confirmation order language discussed above as necessary or appropriate to fit local practice or the circumstances of a particular case however if the collection limitation period is close to expiring for a secured or trust fund priority tax claim when the taxpayer files for bankruptcy then the suspension_period provided by law and or by the model plan language suggested above may not provide the service with much time after the taxpayer defaults on the plan to collect the tax at issue in these circumstances the service may sometimes extend the collection limitation period for a sufficient additional time indefinitely by pursuing the third alternative described below march bulletin no a third alternative is to ask that the bankruptcy court enter a separate judgment in a contested matter proceeding at the same time the plan is being considered for confirmation in order to reduce specific assessed federal tax debts to a judgment and thereby extend the collection limitation period for as long as the judgment remains enforceable in accordance with the final sentence of sec_6502 once a federal tax is reduced to judgment the lives of the judgment and of the tax_lien are extended indefinitely and remain enforceable at any time although refiling of a notice_of_federal_tax_lien nftl for the debt will likely be required to maintain the nftl’s priority against other liens under state law see 424_f2d_1142 9th cir the confirmation of a chapter plan is a core proceeding for which bankruptcy judges are authorized to enter appropriate orders or judgments see u s c b and b l official bankruptcy form_15 order confirming plan bankruptcy judges typically enter a simple order confirming a plan and the order ordinarily binds the debtor and the service to the terms of the plan however a chapter plan or the order confirming the plan is not an appropriate vehicle or document for fixing the amount of a disputed tax claim against a debtor see in re taylor 132_f3d_256 5th cir in re 45_f3d_373 10th cir on the other hand bankruptcy judges are authorized to and often do enter core proceeding judgments with respect to a creditor’s bankruptcy claims which are contested as to amount or dischargeability pursuant to u s c b b b and b l see in re 44_f3d_159 2nd cir in re kennedy 108_f3d_1015 9th cir in re mclaren 3_f3d_958 6th cir in re hallaha936_f2d_1496 7th cir in order for a bankruptcy court ruling regarding the correct amount of a federal tax debt to represent a judgment that indefinitely suspends the collection limitation period applicable to the federal tax debt we believe the court’s ruling should conform to b r entry of judgment and the other rules referenced therein this means the judgment should result from an adversary or contested matter proceeding with an identified plaintiff and defendant the judgment should be set forth on a separate document see bankruptcy procedural form b showing a sample notice of entry of judgment the judgment should be dated and entered on the bankruptcy court’s docket and the service should request that a copy of the judgment be indexed with the civil judgments of the district_court see b r a and c the judgment should also state a sum certain due by the taxpayer for any_tax years involved in the proceeding see f_r c p words along the following lines may be appropriate for the judgment document ordered adjudged and decreed that the indebtedness owed by the debtor s to the internal_revenue_service is non-dischargeable or not discharged and judgment is entered in favor of the united_states of america against debtor s name s in the amount of dollar_figure amount representing a tax_year type of tax eg income excise trust fund and type of claim eg secured or priority march bulletin no tax debt as well as accruing interest and penalties if applicable from the date of the debtor’s bankruptcy petition or the debtor’s plan effective date depending on what the debtor will still owe the service the judgment alternative described above should extend the collection limitation period for a federal tax debt indefinitely it may be appropriate for the service to consider this alternative in at least two circumstances where the ordinary collection limitation period was close to expiring when the debtor filed bankruptcy and six months following a substantial plan default will likely not be enough time to put the service’s collection efforts back on the right track and when the motion for a judgment is coupled with a feasibility objection by the service to a chapter plan that provides for an overly long payout period for the service’s secured claim in order to make the service’s potential peril with respect to plan feasibility more clear to the debtor and to the court in other circumstances we understand that pursuing this potential judgment remedy may expend more of the government’s limited resources than is cost effective issue as a back-up argument to the above positions do we stand by our published advice in a prior case involving an expired assessment statute after confirmation that a confirmed chapter plan also generally provides the service with contract rights that are superadded to rather than substituted for the tax debt collection rights that arise for the service under the internal_revenue_code answer yes in your request for advice you noted our prior advisory opinion for gl br2-0605-93 see general litigation bulletin advisory opinion summary date gl br2-0605-93 answer publicly released on date pursuant to sec_6110 as amended by rra and reproduced pincite glb lexi sec_3 the service should not automatically concede that it must return to a taxpayer any chapter plan payments that it has received or is due to receive for a tax debt where the collection limitation period under the internal_revenue_code is expired if the collection in a typical non-bankruptcy action in district_court to reduce assessed taxes to judgment the united_states would compute the judgment amount to the date of judgment eg including all prejudgment_interest owed in a bankruptcy case the service’s proof_of_claim for taxes being reduced to judgment would include interest and penalties only until the petition date however since post-petition_interest is also non- dischargeable for underlying tax debts that are non-dischargeable in an individual’s debtor’s chapter case and such interest should also be paid when the service’s claim is over-secured the united_states would want its judgment to reflect this post- petition interest still owed by the debtor to the service from the petition date on the other hand for dischargeable or undersecured tax debts provided to be paid in installments by a chapter plan the debtor’s liability for post-petition_interest on the unpaid tax debt would not generally resume until the plan effective date for interest after that date march bulletin no limitation period for the tax debt had not expired before the plan confirmation date then we believe the confirmed chapter plan itself gives the service_contract remedies against the taxpayer that are separate from and superadded to rather than substituted for the remedies flowing from the debt’s continued character as a tax as with other collection remedies or security instruments such as bonds or mortgages which the service receives outside of the internal_revenue_code to supplement the service’s ability to collect a tax debt the expiration of the collection limitation period for collecting the tax debt under the internal_revenue_code does not terminate the service’s ability to receive payment or collect the debt pursuant to its supplemental rights provided by the confirmed chapter plan see 279_us_370 involving a security bond 59_f2d_549 8th cir cert 287_us_651 involving an escrow agreement golub v united_states u s t c ct_cl involving a collateral_agreement incident to an offer_in_compromise julicher v irs u s t c big_number e d pa aff’d 92_f3d_1171 3rd cir involving a letter_of_credit 50_fsupp2d_107 mag op d r i adopted a f t r 2d d r i involving a promissory note and mortgage electronic lien filing_date cc el gl br1 gl-117390-99 uilc memorandum for director office of special procedures attn michael l sollitto from alan c levine chief branch general litigation subject electronic lien filing elf this advice is in response to your memorandum dated date concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent issue testing whether the collection limitation period had expired by the petition date should ordinarily produce the same result as testing on the confirmation date due to the undisputed suspension of the collection limitation period while the automatic_stay is in effect march bulletin no whether section of the arizona revised statutes is sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 conclusion section of the arizona revised statutes is not sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301 f - d facts in a memorandum dated date you stated that the state of arizona changed its legislation to include language that will allow the county recorders to accept electronic transmissions of the notices of federal_tax_lien you requested that our office review the language to determine if it is sufficient to allow collection to proceed with plans to record tax_liens with maricopa county via electronic_filing we do not believe the language is sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 accordingly we suggest that additional legislation specifically authorizing such filings be sought law and analysis the amended language of section in relevant part reads as follows recording instruments keeping records identification location sec_301_6323_f_-1 provides in full as follows form_668 defined the term form generally means a paper form however if a state in which a notice referred to in sec_301_6323_a_-1 is filed permits a notice_of_federal_tax_lien to be filed by the use of an electronic or magnetic medium the term form includes a form_668 filed by the use of any electronic or magnetic medium permitted by that state a form_668 must identify the taxpayer the tax_liability giving rise to the lien and the date the assessment arose regardless of the method used to file the notice_of_federal_tax_lien actually in your memorandum you stated that the state of colorado changed its legislation however the attached legislation you provided was for the state of arizona march bulletin no c the recorder may accept a digitized image of a recordable instrument for recording if it is submitted by a title insurer or by a title insurance agent as defined in section by a state chartered or federally chartered bank insured by the federal deposit insurance corporation by an agency branch or instrumentality of the federal government or by a governmental entity and the instrument from which the digitized image is taken conforms to all applicable laws relating to the recording of paper instruments the amended language above provides that a digitized image may be accepted for recording if the instrument from which the digitized image is taken conforms to all applicable laws relating to the recording of paper instruments section of the arizona revised statutes provides that a n instrument shall be considered recorded from the time it is accepted for record as provided by and in turn section provides that an instrument may be rejected for recordation if specific form and content requirements are not met although section uses the phrase may be rejected we find the amended language of section c troublesome because when read together with section it is inconsistent with sec_301_6323_f_-1 which provides that a notice_of_federal_tax_lien nftl is valid notwithstanding any other provision of law regarding the form or content of a notice of lien we recommend that section c be revised accordingly the uniform federal lien registration act act as adopted by arizona is found in sections to of the arizona revised statutes the arizona act which expressly authorizes the county recorders and the secretary of state to file and record notices of federal_tax_lien and related certificates may need to be revised to permit electronic lien filing for instance section c requires that a nftl and related certificates contain the information required by section however as previously discussed this requirement is inconsistent with sec_301_6323_f_-1 we made changes to the uniform federal lien registration act with amendments in order to make it a stand alone statutory authorization for electronic tax_lien filings we believe that the model language based on this act will be of the greatest assistance for your purposes however before you proceed with elf enabling legislation we suggest you review the date document entitled overview of the elf environment as it introduces some of the various filing scenarios that you may want to consider
